Name: Council Decision (EU) 2018/1907 of 20 December 2018 on the conclusion of the Agreement between the European Union and Japan for an Economic Partnership
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2018-12-27

 27.12.2018 EN Official Journal of the European Union L 330/1 COUNCIL DECISION (EU) 2018/1907 of 20 December 2018 on the conclusion of the Agreement between the European Union and Japan for an Economic Partnership THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2018/966 (2), the Agreement between the European Union and Japan for an Economic Partnership (the Agreement) was signed on 17 July 2018. (2) In order to ensure an efficient operation of the wine export facilitation system provided for in the Agreement, the Commission should be authorised to temporarily suspend, on behalf of the Union and as provided for in paragraph 3 of Article 2.29 of the Agreement, the acceptance of self-certification of wine products as set out in Article 2.28 of the Agreement. The Commission should also be authorised to terminate that temporary suspension on behalf of the Union and as provided for in paragraph 4 of Article 2.29 of the Agreement. (3) In accordance with Article 218(7) of the Treaty, it is appropriate for the Council to authorise the Commission to approve, on behalf of the Union, certain modifications to the Agreement. The Commission should therefore be authorised to approve modifications pursuant to Article 10.14 of the Agreement as regards Part 2 of Annex 10 to the Agreement after consultation with the special committee appointed by the Council in accordance with Article 207(3) of the Treaty. That authorisation should not apply to modifications to commitments under paragraph 4 (Procurement of railway-related goods and services) and paragraph 5 (Services) of Section A of Part 2 of Annex 10 to the Agreement. The Commission should also be authorised to approve modifications of Annex 14-A and Annex 14-B to the Agreement. (4) In accordance with Article 23.5 of the Agreement, nothing in the Agreement is to be construed as conferring rights or imposing obligations on persons, without prejudice to the rights and obligations of persons under other public international law. It is therefore not possible to invoke the Agreement directly before the courts of the Union or of the Member States. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Japan for an Economic Partnership is hereby approved. The text of the Agreement is attached to this Decision. Article 2 1. The decision of the Union to temporarily suspend, in accordance with paragraph 3 of Article 2.29 of the Agreement, the acceptance of self-certification of wine products as set out in Article 2.28 of the Agreement shall be taken by the Commission. 2. The decision of the Union to terminate, in accordance with paragraph 4 of Article 2.29 of the Agreement, the temporary suspension referred to in paragraph 1 of this Article shall be taken by the Commission. Article 3 For the purposes of Article 10.14 of the Agreement, the position of the Union on the modifications or rectifications to commitments under Part 2 of Annex 10 to the Agreement shall be taken by the Commission after consultation with the special committee appointed by the Council in accordance with Article 207(3) of the Treaty. This provision does not apply to modifications to commitments under paragraph 4 (Procurement of railway-related goods and services) and paragraph 5 (Services) of Section A of Part 2 of Annex 10 to the Agreement. Article 4 Modifications of Annex 14-A and Annex 14-B to the Agreement through decisions of the Joint Committee established by the Agreement, following recommendations of the Committee on Intellectual Property established by the Agreement, shall be approved by the Commission on behalf of the Union. Where interested parties cannot reach an agreement following objections relating to a geographical indication, the Commission shall adopt a position on the basis of the procedure laid down in Article 57(2) of Regulation (EU) No 1151/2012 of the European Parliament and of the Council (3). Article 5 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 23.3 of the Agreement. (4) Article 6 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) Consent of 12 December 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/966 of 6 July 2018 on the signing, on behalf of the European Union, of the Agreement between the European Union and Japan for an Economic Partnership (OJ L 174, 10.7.2018, p. 1). (3) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (4) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.